VICKERY, J.
Joseph Morris, a policeman employed by the City of Cleveland to direct traffic on a busy intersection in Cleveland, was struck and injured by Alexander Banko, driving an automobile with only one head light burning, and without having a windshield cleaner, allowing rain to accumulate on the windshield.
At the trial of the case in the Cuyahoga Common Pleas, a verdict was returned in favor of Banko, and judgment was rendered thereon. Motion for new trial was overruled, whereupon error was prosecuted to the Court of Appeals, which held:
Where the evidence is clearly to the effect that defendant was guilty of negligent, ana where the record shows that plaintiff was no! guilty of contributory negligence, the ea must be remanded for a new trial for the reason that the verdict is manifestly against the weight of the evidence.
Judgment reversed and cause remanded.
(Sullivan, PJ., and Levine, J., concur.)